          Case 2:20-bk-19309-NB          Doc 16       Filed 12/04/20       Entered 12/04/20 16:50:05           Desc
                                                       Page 1 of 7
KATHY A. DOCKERY
CHAPTER 13 TRUSTEE
801 S. FIGUEROA ST., SUITE 1850
LOS ANGELES, CA 90017
PHONE: (213) 996-4400
FAX: (213) 996-4426
                                         UNITED STATES BANKRUPTCY COURT

                                           CENTRAL DISTRICT OF CALIFORNIA

                                                 LOS ANGELES DIVISION

                                                      Case No: LA20-19309-NB
 IN RE:
                                                      CHAPTER 13
   LIDIA ALICIA PEDONE



                                                       TRUSTEE’S OBJECTIONS TO PLAN CONFIRMATION;
                                                       DECLARATION IN SUPPORT THEREOF; AND NOTICE
                                                       RE: EFFECT OF FAILURE TO APPEAR AT
                                                       CONFIRMATION HEARING

                                  DEBTOR(S).          DATE:           December 17, 2020
                                                      TIME:           9:30 am
                                                      PLACE:          ROYBAL BUILDING
                                                                      255 EAST TEMPLE STREET
                                                                      Courtroom 1545 15th Floor
                                                                      LOS ANGELES, CA 90012


     TO THE HONORABLE NEIL W. BASON, UNITED STATES BANKRUPTCY JUDGE, THE DEBTOR

 AND ALL PARTIES IN INTEREST:



     The Chapter 13 Standing Trustee (the “Trustee”) hereby objects to confirmation of the plan in that the

 Debtor(s) has failed to meet all of the mandatory requirements set forth under

 11 U.S.C. §1325. The Trustee’s Objections are set forth in detail in Exhibit “A” of the attached Declaration in

 Support of the Trustee’s Objections to Confirmation. The Objections are based on information as known to

 the Trustee as of the §341(a) Meeting of Creditors (The "Meeting"). The Trustee reserves the right to raise

 additional objections.



     Unless otherwise specified at the Meeting, the Trustee requests that the debtor(s)

 provide any new or amended documents no later than five days after the Meeting. Pursuant to

 11 U.S.C. §521(3), the debtor(s) is required to cooperate with the Trustee.



     THE FAILURE OF THE DEBTOR(S) OR THE ATTORNEY FOR DEBTOR(S), TO APPEAR AT THE

 CONFIRMATION HEARING IS CAUSE FOR DISMISSAL OR CONVERSION OF THE CASE UNLESS
        Case 2:20-bk-19309-NB         Doc 16       Filed 12/04/20        Entered 12/04/20 16:50:05        Desc
                                                    Page 2 of 7
 THE DEBTOR(S) OR THE ATTORNEY FOR DEBTOR(S) IS EXCUSED BY THE TRUSTEE OR BY A

 COURT ORDER PURSUANT TO L.B.R. 3015-1(d).

    THE    DEBTOR(S)     AND   ATTORNEY      FOR    DEBTOR(S),      IF    ANY,   ARE   ALSO   ADVISED     THAT    THE

 CASE     MAY   BE    DISMISSED    OR    CONVERTED       AT   THE        CONFIRMATION   HEARING      IF   ALL    PLAN

 PAYMENTS       AND     THE     DECLARATION         SETTING      FORTH        POST-PETITION     PRECONFIRMATION

 DEED OF TRUST PAYMENTS (OFFICIAL FORM F3015-1.4) ARE NOT TENDERED TO THE TRUSTEE

 PRIOR TO THE DULY NOTICED HEARING TIME.




   WHEREFORE, the Standing Trustee respectfully requests that confirmation of the plan be denied .



DATED: 12/4/2020



                                                      _________________________________

                                                      KATHY A. DOCKERY, Chapter 13 Trustee
          Case 2:20-bk-19309-NB             Doc 16      Filed 12/04/20       Entered 12/04/20 16:50:05           Desc
                                                         Page 3 of 7
                                           DECLARATION OF KATHY A. DOCKERY

I, Kathy A. Dockery, declare as follows:

       1. I am the standing Chapter 13 Trustee in this matter and by virtue thereof, I have personal knowledge

of files and records kept by my office in the regular course of business.               I have personally reviewed the files

and records kept by my office in the within case.           The following facts are true and correct and within my own

personal knowledge and I could and would testify competently thereto if called to do so.

       2. The Trustee objects to confirmation of the proposed Plan due to the following deficiencies all of

which existed prior to or at the time of the §341(a) Meeting(s) held in this matter.             A true and correct copy of

the Trustee’s Objections in this matter is attached hereto and incorporated herein by reference as Exhibit

“A”.

       3. The Debtor(s) is requested to provide the documents and information set forth in

Exhibit “A”.



           I declare under penalty of perjury that the foregoing is true and correct.



DATED: 12/4/2020


                                                              _____________________________________
                                                              KATHY A. DOCKERY, Chapter 13 Trustee
          Case 2:20-bk-19309-NB         Doc 16      Filed 12/04/20      Entered 12/04/20 16:50:05            Desc
                                                     Page 4 of 7
                                                       EXHIBIT A
                                                  Trustee Objections

If the debtor(s) fails to produce the documents and resolve the issues set forth in this trustee’s objection to
confirmation, the trustee may recommend dismissal or conversion of the case for cause and unreasonable delay
that is prejudicial to creditors. See 11 U.S.C. §§1307(c) and 1307(c) (1).

                             BANKRUPTCY PAYMENTS DUE AT CONFIRMATION
Bankruptcy Payments due at confirmation must be mailed to the Trustee’s lockbox prior to the confirmation
hearing. The Debtor or Attorney must present the Plan Payment Declaration with an attached copy of the
bankruptcy payment and a certified proof of mailing at the confirmation hearing. The Trustee’s lockbox address is
as follows:
                                              Chapter 13 Trustee
                                                  P.O. Box 691
                                            Memphis, TN 38101-0691

If you do not have evidence that your bankruptcy payments are current, your case may be dismissed at the
confirmation hearing.

Other issues may arise at or before confirmation requiring additional action or information by the debtor and
debtor’s counsel.

RESPONSES TO THE TRUSTEE’S OBJECTIONS ARE DUE ON November 30, 2020
Responses to the Trustee’s Objections must be uploaded to our website latrustee.com on the tab
T.R.U. If your firm is not registered for T.R.U., email our office at tru@latrustee.com for a user name
and password for your firm.

All documents that are required to be filed with the Bankruptcy Court must be uploaded to PACER prior
to submittal to the Trustee’s website.

                                                                                                           Amendment
                                                                                                               or
                                                                                                          Documentation
   No.                                          OBJECTION                                                   Requested
                                                         The Plan
     1.       The debtor has failed to comply with Local Bankruptcy Rule 3015-1(b)(3) which        3015-1.02.
              requires the debtor to serve the plan with mandatory Local Bankruptcy Form           NOTICE.341.CNFRM
              3015-1.02.NOTICE.341.CNFRM “Debtor’s Notice of 11 U.S.C. §341(a) Meeting             “Debtor’s Notice of 11
              of Creditors and Hearing on Confirmation of Chapter 13 Plan, with Copy of            U.S.C. §341(a) Meeting
              Chapter 13 Plan” at least 14 days before the date first set for the Section 341(a)   of Creditors and Hearing
              meeting of creditors. Based on the failure to timely serve the plan using Form       on Confirmation of
              3015-1.02.NOTICE.341.CNFRM or failure to serve the plan using Form 3015-             Chapter 13 Plan, with
              1.02.NOTICE.341.CNFRM the debtor is requested to waive any objection to a            Copy of Chapter 13 Plan”
              late filed and served objection to confirmation of the plan. If the debtor has not
              filed and served the plan using Form 3015-1.02.NOTICE.341.CNFRM, the
              debtor is requested to file and serve the plan using said form within three (3)
              days of the initially scheduled §341(a) Meeting of Creditors.

     2.       The Trustee requests that the Debtor’s(s’) proposed plan provide for the             Plan: Other
              issuance of a payroll deduction order without further court order upon the Debtor    Nonstandard
              becoming delinquent by two or more plan payments. The Debtor is also                 Provisions
              requested to check off the box in Part 1) 1.4 of the Plan to say “included” for      Plan: Part 1, 1.4
              other non-standard provisions. The Debtor has a duty to cooperate with the
              Trustee. See 11 U.S.C. §521(3) and F.R.B.P. 4002(4).

     3.       The Debtor’s proposed Plan is inconsistent as it proposes to pay the mortgage        Plan
              arrears owed to Rushmore in Class 2, while also attempting to avoid this lien in
    Lidia Alicia Pedone
    2019309
    12/4/2020 3:14:00 PM
     Case 2:20-bk-19309-NB          Doc 16      Filed 12/04/20       Entered 12/04/20 16:50:05           Desc
                                                 Page 5 of 7
         Class 3B. The Debtor is requested to change the “included” to “not included”
         under 1.1 of the Plan. The Debtor is also requested to remove this claim from
         class 3B, check off “none” under Section IV and remove all information from
         Section IV(C) of the Plan. The Debtor has a duty to cooperate with the Trustee.
         See 11 U.S.C. §521(3) and F.R.B.P. 4002(4). The Debtor has the burden of
         proof for plan confirmation. See In re: Hill 268 B.R. 548, 552 (9th Cir. BAP (Cal.),
         2001).

4.       The proposed Plan should mark the box in 1.4 of page 2 as “Not included” if            Plan
         there is no supporting language listed in Section IV D. The Debtor has a duty to
         cooperate with the Trustee. See 11 U.S.C. §521(3) and F.R.B.P. 4002(4).

5.       The Debtor is requested to remove the “Attorney Fees” claim in Class 1 of the          Plan
         Plan. The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.
         §521(3) and F.R.B.P. 4002(4).

6.       The proposed Plan is infeasible due to the claim(s) filed by the following             Plan
         creditors. 11 U.S.C. § 1325(a)(6).
                      IRS
                      Various Unsecured claims

7.       The Debtor(s) is requested to provide for a Non-Standard Plan Provision that           Plan Evidence that
         provides for an amended Schedule J (on change in mortgage payment) with                Loan Modification
         supporting proof of mortgage payment and actual notice to the Trustee within 10        Application has been
         days of final approval of a loan modification of any of the secured obligations of     Completed and
         the Debtor’s real property. The Debtor has a duty to cooperate with the Trustee.       Received by Lender
         See 11 U.S.C. §521(3) and F.R.B.P. 4002(4).

                                              Income (Schedule I)
8.       The Debtor(s) is requested to provide a copy of the 2019 Federal Income Tax            2019 Federal Income
         Returns. The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.            Tax Return
         §521(3) and F.R.B.P. 4002(4). The Debtor has the burden of proof for plan
         confirmation. See In re: Huerta 137 B.R. 356, 365 (Bkrtcy.C.D.Cal., 1992), In re:
         Wolff 22 B.R. 510, 512 (9th Cir. BAP (Cal.) 1982), In re: Hill 268 B.R. 548, 552
         (9th Cir. BAP (Cal.), 2001).

9.       The Debtor(s) has failed to provide the contribution declaration and supporting        Contribution
         proof of income. L.B.R. § 3015-1(c)(3).                                                Declaration
                                                                                                Pay Check Stubs

10.      The majority of the Debtor’s income is derived from contribution(s) from a third       Intent Declaration
         party or parties. The Debtor is requested to provide a declaration(s) signed by
         each contributor which provides in detail the motivation and incentive for the third
         party contributor(s) to maintain the contribution(s) for the term of the plan. The
         Debtor has a duty to cooperate with the Trustee. See 11 U.S.C. §521(3) and
         F.R.B.P. 4002(4). The Debtor has the burden of proof for plan
         confirmation. See In re :Hill 268 B.R. 548, 552 (9th Cir. BAP (Cal.), 2001).

11.      The Debtor(s) has failed to produce all required business proof of income for her      As Stated
         non-filing spouse’s business without employees. The Debtor is requested to
         produce the following documents:

                 If independently contracted: A copy of the prior year’s 1099 tax form
                  with an analysis of the Gross Income
                 If on a cash only basis: Cash Declaration
                 Copies of pending contracts or invoices;
                 6 months of bank statements with annotation of source of income on
                  deposits prior to case filing;
Lidia Alicia Pedone
2019309
12/4/2020 3:14:00 PM
   Case 2:20-bk-19309-NB              Doc 16      Filed 12/04/20        Entered 12/04/20 16:50:05          Desc
                                                   Page 6 of 7
         See LBR 3015-1(c)(5); The Debtor has a duty to cooperate with the Trustee.
         See 11 U.S.C. §521(3) and F.R.B.P. 4002(4).


                                       Expenses (Schedule J)
 12.     The Debtor has failed to provide an estimated tax expense for her non-filing             Schedule J
         spouse’s business income. The Debtor(s) has a duty to prepare schedules
         carefully, completely, and accurately. Cusano v. Klein, 264 F.3d 936, 946 (9th
         Cir. 2001); In re Mohring, 142 B.R. 389,394 (Bankr. E.D. Cal. 1992). The Debtor
         has a duty to cooperate with the Trustee. See 11 U.S.C. §521(3) and F.R.B.P.
         4002(4).

                                             Assets (Schedules A,B,C)
 13.     If the Debtor(s) files a plan or amended plan which provides for less than a 100%        Evidence of Real
         dividend to Class 5 Creditors, the Debtor(s) is requested to provide evidence of         Property Valuation
         the current fair market value of all real property the Debtor(s) discloses on
         Schedule A/B. The Debtor has the burden of proof for plan confirmation. See In           Evidence can include
         re: Hill 268 B.R. 548, 552 (9th Cir. BAP (Cal.), 2001); the Debtor(s) has a duty to      any of the following:
         prepare schedules carefully, completely, and accurately. Cusano v. Klein, 264            ▪Broker Price Opinion
         F.3d 936, 946 (9th Cir. 2001); In re Mohring, 142 B.R. 389,394 (Bankr. E.D. Cal.         ▪Appraisal
         1992). The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.                ▪Online Appraisal
         §521(3) and F.R.B.P. 4002(4).                                                            ▪Evidence of Prior Sales

                                          Liabilities (Schedules D,E,F,G)
 14.     The Debtor has failed to disclose her unsecured debt. The Debtor(s) has a duty           Schedule E/F
         to prepare schedules carefully, completely, and accurately. Cusano v. Klein, 264
         F.3d 936, 946 (9th Cir. 2001); In re Mohring, 142 B.R. 389,394 (Bankr. E.D. Cal.
         1992). The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.
         §521(3) and F.R.B.P. 4002(4).

                                             Miscellaneous Objections
 15.     The Debtor(s) is requested to provide a declaration regarding: Filing of Tax             Tax/DSO Declaration
         Returns and Payment of Domestic Support Obligations (Form 3015-
         1.8.Dec.Tax.Dso). The Debtor has a duty to cooperate with the Trustee. See 11
         U.S.C. §521(3) and F.R.B.P. 4002(4). The Debtor has the burden of proof for
         plan confirmation. See In re: Huerta 137 B.R. 356, 365 (Bkrtcy.C.D.Cal., 1992),
         In re: Wolff 22 B.R. 510, 512 (9th Cir. BAP (Cal.) 1982), In re: Hill 268 B.R. 548,
         552 (9th Cir.BAP (Cal.), 2001).

 16.     The Debtor(s) is requested to provide appropriate evidence of all required plan          Evidence of Plan
         payments which have come due prior to the date and time of the scheduled                 Payments including
         confirmation hearing pursuant to the Trustee’s policy and Local Bankruptcy               Proof of Mailing
         Rules 3015-1(k) et seq. and 3015-1(m) et seq.
                                                                                                  Evidence of Electronic
         Electronic plan payments made through TFS must be submitted 5 Payments with date of
         days before the Confirmation Hearing. Any TFS payments the transaction
         submitted less than 6 days prior to the Confirmation Hearing may
         not be deemed evidence of the required plan payment.

         Failure to timely submit plan payments including electronic payments may
         be cause for dismissal or conversion of the case to a case under chapter 7
         pursuant to 11 U.S.C. Section 1307(c) and Local Bankruptcy Rule 3015-
         1(k)(4) and 3015-1(m)(8).

 17.       The Debtor(s) has failed to disclose all required information with respect to the      Statement of Related
           prior bankruptcy filings. Debtor failed to disclose a prior Chapter 7 filed in 2000.   Cases
           L.B.R. § 1015-2; the Debtor(s) has a duty to prepare schedules carefully,
Lidia Alicia Pedone
2019309
12/4/2020 3:14:00 PM
   Case 2:20-bk-19309-NB         Doc 16     Filed 12/04/20      Entered 12/04/20 16:50:05   Desc
                                             Page 7 of 7
        completely, and accurately. See 11 U.S.C. §521(1); Cusano v. Klein, 264 F.3d
        936, 946 (9th Cir. 2001); In re Mohring, 142 B.R. 389,394 (Bankr. E.D. Cal.
        1992).




Lidia Alicia Pedone
2019309
12/4/2020 3:14:00 PM
